Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 19, 23-29, and 32, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starheim et al (US 7,121,621 B1).
With regards to claims 12 and 32, Starheim discloses a chair (furniture) comprising a hard base panel conforming to the curvature of the seat back of the chair (i.e., the hard base panel is considered a frame), carrier sheet 14 made of magnetic material (ferromagnetic material) located thereon (supported by the frame) (Starheim: abstract; Figures 1-5; col. 4, lines 4-21). An information placard is removably attached (removable display) via the magnetic sheet (Starheim: claim 5). The magnetic sheet is depicted as substantially coextensive with a slip cover for display window 4 (it is noted that “substantially” is a rather broad term) (Starheim: Fig. 2; col. 3, lines 18-19). As the magnetic sheet is used to attach the information placard, the magnetic sheet is behind a display face (i.e., an outer face of the information placard) (Starheim: Figs. 1-5). The magnetic sheet is a continuous sheet of material, and therefore the magnetic sheet is continuous behind the display face of the cover (Starheim: Figs. 1-5). The display face comprises an exterior perimeter, as technically, any object has an exterior perimeter (Starheim: Figs. 1-
With regards to claim 19, the cover is depicted as having a convex curvature (i.e., convex-curved face) due to the shape of the back of the seat (Starheim: Fig. 2).
With regards to claim 23, the slip cover is depicted as defining a semi-enclosed space, and as a back side of the cover opens to form the semi-enclosed space, a back side of the cover is considered to be in communication with the semi-enclosed space (Starheim: Figs. 2-5). As is best understood from viewing Figures 3-5 of Starheim in combination with claim 5 of Starheim, the magnetic sheet as described in claim 5 of Starheim would correspond to the back side of the cover (Starheim: Figs. 3-5; claim 5).
With regards to claims 24-26, as is best understood from viewing Figures 3-5 of Starheim in combination with claim 5 of Starheim, the magnetic sheet as described in claim 5 of Starheim would correspond to the back side of the cover, and therefore the magnetic sheet would have a rear surface area (surface area facing the cover) that is substantially the same as a surface area of a display face of the cover (it is noted that “substantially” is a rather broad term) (Starheim: Figs. 3-5; claim 5). Similarly, and with further regards to claim 25, it follows that since the areas of the magnetic sheet and display cover coincide, the display diameter and sheet diameter must also coincide (Starheim: Figs. 3-5; claim 5). Additionally, and with further regards to claim 26 it follows that since the areas of the magnetic sheet and display cover coincide, the display face surface area and receiving panel surface area must also coincide (Starheim: Figs. 3-5; claim 5).
With regards to claim 27, the panel of Starheim is disclosed as flexible (Starheim: claim 5). Starheim further depicts the receiving panel has being curved (i.e., having a curved profile), and the display panel as conforming to the curved profile of the display panel when connected to the receiving panel (Starheim: Fig. 2).

With regards to claim 29, the cover is joined (connected) to the magnetic sheet (Starheim: Figs. 2-5; claim 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16, 18, 21-22, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Starheim as applied to claim 12 above, and further in view of Infanti et al (US 2005/0151409 A1).
With regards to claim 13, Starheim discloses a chair as applied to claim 12 above. Starheim further discloses the chair as comprising a seat back orientated transverse to the seat bottom and positioned adjacent to the seat bottom, wherein the seat back comprises the receiving panel (Starheim: Figs. 2-5; claim 5).
However, Starheim does not appear to disclose the chair as comprising a plurality of legs connected to the frame, the seat bottom supported by the plurality of legs.
Infanti discloses a chair having four legs, wherein the four legs are connected to a base (i.e., chair frame) (Infanti: Fig. 1; para. [0027]). Starheim teaches that the seat may be loose (i.e., not fixed), though Starheim does not elaborate on how to achieve a loose seat (Starheim: col. 1, lines 18-25). As the chair of Infanti is depicted as not fixed, one of ordinary skill would have looked to Infanti in order to 
With regards to claim 16, as the hard base panel conforms to the curvature of the seat back, the hard base panel comprises a perimeter frame (i.e., conforming to a curvature establishes a perimeter) (Starheim: Fig. 2; col. 4, lines 16-18). As the hard base panel covers the entire seat, it is located on all parts of the seat, it is clear that the hard base panel would also surround the receiving panel and define a space for the receiving panel (i.e., the receiving panel is located on top of the hard base panel). As the hard base panel is located on top of and conforms to the seat back, it is clear that the hard base panel would provide support.
With regards to claim 18, one of ordinary skill would have found it obvious to have placed a padding material between the cover and the magnetic sheet, as Infanti teaches that placing padding material between any two layers of a chair back results in increased comfort (Infanti: para. [0026] and [0028]).
With regards to claims 21-22, one of ordinary skill would have found it obvious to have upholstered the cover of Starheim (thereby resulting in a cover which comprises a fabric, the fabric 
With regards to claim 30, Starheim discloses a chair as applied to claim 29 above, wherein the slip cover is depicted as defining a semi-enclosed space, and as a back side of the cover opens to form the semi-enclosed space, a back side of the cover is considered to be in communication with the semi-enclosed space (see above discussion). As is best understood from viewing Figures 3-5 of Starheim in combination with claim 5 of Starheim, the magnetic sheet as described in claim 5 of Starheim would correspond to the back side of the cover (see above discussion). With respect to the claimed padding material being located within the semi-enclosed space, one of ordinary skill would have found it obvious to have placed a padding material in the semi-enclosed space, as Infanti teaches that placing padding material between any two layers of a chair back results in increased comfort  (Infanti: para. [0026] and [0028]).
With regards to claim 31 Starheim discloses a chair (furniture) comprising a hard base panel conforming to the curvature of the seat back of the chair (i.e., the hard base panel is considered a frame), carrier sheet 14 made of magnetic material (ferromagnetic material) located thereon (supported by the frame) (Starheim: abstract; Figures 1-5; col. 4, lines 4-21). An information placard is removably attached (removable display) via the magnetic sheet (Starheim: claim 5). The magnetic sheet is depicted as substantially coextensive with a slip cover for display window 4 (it is noted that “substantially” is a rather broad term), and in a similar vein, the magnetic sheet is disclosed as opposite the cover and configured to detachably connect to the receiving panel (Starheim: Fig. 2; col. 3, lines 18-19). Starheim further depicts a seat bottom supported by the frame, in addition to a seat back supported by the frame, the seat back orientated transverse to the seat bottom and positioned adjacent to the seat bottom, a back side of the seat back comprising the receiving panel (Starheim: Fig. 2). As the magnetic sheet is used to attach the information placard, the magnetic sheet is behind a display face (i.e., an 
However, Starheim does not appear to disclose the chair as comprising a plurality of legs connected to the frame, the seat bottom supported by the plurality of legs.
Infanti discloses a chair having four legs, wherein the four legs are connected to a base (i.e., chair frame) (Infanti: Fig. 1; para. [0027]). Starheim teaches that the seat may be loose (i.e., not fixed), though Starheim does not elaborate on how to achieve a loose seat (Starheim: col. 1, lines 18-25). As the chair of Infanti is depicted as not fixed, one of ordinary skill would have looked to Infanti in order to achieve a loose seating arrangement as desired by Starheim (Infanti: Fig. 1; para. [0027]). Furthermore, one of ordinary skill would have looked to Infanti as it is within the analogous field of endeavor of seating arrangements having removable displays. One of ordinary skill in the art would have found it obvious to have connected four legs to the seat base of Starheim in order to achieve a seating arrangement which is moveable. Furthermore, the addition of four legs to the seat base of Starheim constitutes a simple addition of known elements (i.e., chair legs) with results which are obvious and immediately ascertained by a person of ordinary skill (i.e., the addition of four legs to a seating arrangement allows it to function as a chair). Although the Examiner has cited prior art to teach the inclusion of four legs in a chair, the Examiner submits that it would defy dispute that chairs are widely known to typically have four legs.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Starheim as applied to claim 12 above, and further in view of Bartusiak (US 2009/0004422 A1).
With regards to claim 17, Starheim discloses a chair as applied to claim 12 above, the chair comprising a display panel having a perimeter (see above discussion). However, Starheim does not appear to disclose a pull tab extending from the perimeter of the display panel.
Bartusiak discloses a removable adhesive tape with foldable pull tab for use with panels (Bartusiak: Figs. 1 and 2; para. [0001] and [0010]). Bartusiak teaches that such tapes are well-known in the art for a wide variety of assembling, joining, attaching, and mounting applications (Bartusiak: para. [0001]). The tape of Bartusiak comprises a non-adhesive portion (often called a pull tab) that can be grasped and pulled by a user to activate stretch release properties of the tape (Bartusiak: para. [0010]). Bartusiak is reasonably pertinent to the claimed invention in that it is directed to the problem of improving the ease of use of an article using a detachable panel assembly. One of ordinary skill in the art would have found it obvious to have incorporated the pull tab of Bartusiak into the display panel of Starheim in order to facilitate easy removal of the display panel from the receiving panel of Starheim, without any visual disfigurement of the display panel (Bartusiak: para. [0001] and[0014]). Furthermore, one of ordinary skill would have found incorporation of the pull tab obvious since Bartusiak admits such a modification to be well-known in the art (Bartusiak: para. [0001]).

Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive. The submitted amendment removes the issues of antecedent basis.  The rejection under 35 U.S.C. 112(b) has been withdrawn. 
The remainder of Applicant's arguments filed December 2nd, 2020, have been fully considered but they are not persuasive.

Applicant argues that Figures 4 and 5 are not directed to the embodiment of Figure 2. Applicant argues that Figures 4 and 5 are directed to a separate embodiment from what is disclosed in Figure 2. Applicant states that the cited figures are directed to a slip on embodiment. These arguments are not found persuasive as Starheim discloses Figure 3, and not Figures 4 and 5, as directed to a slip on embodiment. The Examiner further disagrees, and asserts that Figures 4 and 5 are directed to the embodiment of Figure 2 in that they use a common set of numerals. In all of Figures 2, 4, and 5, a front panel 14 is disclosed. Therefore, Figure 2 is a part of the embodiment described by Figures 4 and 5. Starheim does not have to explicitly state that Figure 2 is a part of the same embodiment of Figures 4 and 5, particularly when a person of ordinary skill considering the Starheim reference as a whole would have looked to Figures 4 and 5 when contemplating what is disclosed in Figure 2.
Applicant presents further arguments with respect to a bag-like sheath. These arguments are not found persuasive as they are not directed to the magnetic embodiment relied upon in the rejection.
Applicant argues that Starheim discloses a magnetic sheet which has a hole, and is not coextensive. This argument is not found persuasive “substantially coextensive” does not mean that no hole is present. The perimeter of the magnetic sheet is around the cover, and therefore it is “substantially coextensive” with the cover. In addition, the Examiner noted the term “substantially” broadens the claim. Technically, a hole could be present, because the magnetic sheet is “substantially 
Applicant further argues that claims 31 and 32 are not disclosed by Starheim. These arguments are not found persuasive as the claim language does not preclude the existence of a hole as argued by Applicant. An entire sheet of holes with one or more perforations is still continuous. There is no gap at which point two separate sheets are formed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783